In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Brands, J.), dated May 5, 2006, which denied his motion, inter alia, pursuant to CPLR 2004 to extend his time to move, in effect, to restore the action to the trial calendar pursuant to CPLR 3404.
Ordered that the appeal is dismissed as academic, with costs.
As a result of a subsequent order of the Supreme Court, Dutchess County, dated July 11, 2006, which granted that branch of the plaintiffs motion which was to restore the action to the trial calendar, the issue of whether the court properly denied the plaintiffs motion, inter alia, to extend his time to move, in effect, to restore the action to the trial calendar pursuant to CPLR 3404 has been rendered academic (cf. CPLR 3402 [a]; Damas v Barboza, 206 AD2d 346, 346-347 [1994]). Schmidt, J.P., Krausman, Goldstein, Covello and Angiolillo, JJ., concur.